Citation Nr: 0008077	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96 - 33 617	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of  30 percent for major 
depression.

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the cervical spine, C5-C6. 

Entitlement to an effective date prior to June 11, 1998, for 
the grant of an increased rating of  40 percent for 
degenerative disc disease of the cervical spine, C5-C6. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to October 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1996 and 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  During the pendency of this 
appeal, a Hearing Officer's decision of October 1996 
increased the evaluation for the veteran's service-connected 
chronic cervical strain with traumatic arthritis and 
headaches from a noncompensable evaluation to 10 percent, and 
the veteran continued his appeal for a higher rating for that 
disability. 

This case was previously before the Board in August 1997, and 
was Remanded to the RO for additional development of the 
evidence, to include multiple VA specialist examinations.  At 
the time of that Remand order, the issues on appeal included 
entitlement to service connection for an acquired psychiatric 
disability; for residuals of a right knee injury; and for a 
gastrointestinal disorder, including irritable bowel syndrome 
and diverticulosis; as well as entitlement to a rating in 
excess of 10 percent for chronic cervical strain with 
traumatic arthritis and headaches.  

While the case was in Remand status, an RO rating decision of 
April 1999 granted service connection for major depression; 
for a left knee strain with mild degenerative changes; and 
for a gastrointestinal disorder, diagnosed as diverticulosis; 
granted an increased rating of  40 percent for degenerative 
disc 


disease of the cervical spine, C5-C6, effective June 11, 
1998, and granted service connection for headaches as 
secondary to his service-connected cervical disability.  
Those actions constituted a total grant as to the claims for 
service connection for the disabilities at issue.  The 
veteran subsequently filed a Notice of Disagreement, seeking 
an effective date prior to June 11, 1998, for the grant of a 
40 percent rating for degenerative disc disease of the 
cervical spine and a rating in excess of 30 percent for his 
major depression.  The issue of entitlement to a rating in 
excess of 40 percent for degenerative disc disease of the 
cervical spine, C5-C6, remains open because the grant of 40 
percent does not confer the maximum rating possible for that 
disability and thus does not abrogate the appeal as to that 
issue.  See  AB v. Brown,  6 Vet. App. 35, 38 (1993);  Swan 
v. Derwinski,  1 Vet. App. 20, 20-23 (1990).  


FINDINGS OF FACT

1.  The claims for increased ratings for major depression and 
for degenerative disc disease of the cervical spine, C5-C6, 
are plausible because the claimant has alleged increased 
disability and submitted evidence in support of those claims. 

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran's service-connected major depression is 
currently manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss consistent with a 30 percent 
disability rating; manifestations of such severity as to 
warrant an increased evaluation ot 50 percent are not shown 
under the criteria in effect prior to or on and after 
November 7, 1996.  

4.  Prior to VA medical examination on February 29, 1996, the 
veteran's cervical spine disability was manifested by X-ray 
evidence of degenerative arthritis at C5-C6, and evidence of 
functional loss due to pain on motion, without a compensable 
limitation of motion for the joint or joints involved.  

5.  During the period from February 29, 1996 to the veteran's 
personal hearing held on September 3, 1996, the veteran's 
service-connected cervical disability was manifested by 
recurring attacks of intervertebral disc syndrome, frequent 
neck pain, limitation of motion due to pain, and neurological 
findings appropriate to the site of the diseased disc; more 
than moderate disability was not shown.  

6.  At his personal hearing held in September 3, 1996, the 
veteran offered competent lay testimony as to his current 
symptoms of daily severe headaches, muscle cramping in the 
neck, reduction of neck motion due to pain on movement, 
periods of numbness in the arms, and frequent inability to 
move his head when waking, while neurological consultations 
in August and October 1997 confirmed decreased muscle 
strength in the left shoulder and elbow and diminished 
sensation to pinprick and light touch in the left arm, 
diagnosed as left radiculopathy, C5-C6 or C6-C7; severe 
recurring attacks of intervertebral disc syndrome with only 
intermittent relief were demonstrated.   

7.  On VA examination on June 11, 1998, the veteran's 
cervical disability was manifested by pronounced and 
persistent symptoms compatible with intervertebral disc 
syndrome with characteristic pain on motion; defective 
ennervation; inability to perform the normal working 
movements of the body with normal excursion, strength and 
speed; limitation of function due to pain on motion of the 
head in any plane; left arm cervical radiculopathy with 
absent biceps and brachioradialis reflexes, paresthesias of 
the left arm, numbness and tingling of the left upper 
extremity to the thumb, index and middle fingers, and other 
neurological findings appropriate to the site of diseased 
disc, and with little intermittent relief.  




CONCLUSIONS OF LAW

1.  The claims for increased ratings for major depression and 
for degenerative disc disease of the cervical spine, C5-C6, 
are well-grounded because the claimant has 


alleged increased disability and submitted evidence in 
support of those claims.  38 U.S.C.A. §§ 1131, 5107(a) (West 
1991).

2.  The schedular criteria for a rating in excess of 30 
percent for major depression are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 4, § 4.125-
4.132 (effective prior to November 7, 1996);  38 C.F.R. Part 
4, § 4.125-4.130 (effective on and after November 7, 1996).

3.  The criteria for a rating in excess of 10 percent for 
chronic cervical strain with degenerative changes are not 
meet prior to February 29, 1996.  38 U.S.C.A. § 1155, 5107a 
(West 1991),  38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5295(1999).

4.  The criteria for an increased rating of  20 percent for 
degenerative disc disease of the cervical spine, C5-C6, with 
headaches are met, effective February 29, 1996.  38 U.S.C.A. 
§§ 1155, 5107(a) 5110(a) (West 1991);  38 C.F.R. §§ 3.400, 
3.400(o)(2), Part 4. § 4.71a, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293(1999).

5.  The schedular criteria for an increased rating of  40 
percent for degenerative disc disease of the cervical spine, 
C5-C6, with left arm cervical radiculopathy and headaches, 
are met, effective September 3, 1996.  38 U.S.C.A. §§ 1155, 
5107(a) 5110(a) (West 1991);  38 C.F.R. §§ 3.400, 
3.400(o)(2), Part 4. § 4.71a, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293(1999).



6.  The schedular criteria for an increased rating of  60 
percent for degenerative disc disease of the cervical spine, 
C5-C6, with left arm cervical radiculopathy, are met, 
effective June 11, 1998.  38 U.S.C.A. §§ 1155, 5107(a) 
5110(a) (West 1991);  38 C.F.R. §§ 3.400, 3.400(o)(2), Part 
4. § 4.71a, 4.40, 4.45, 4.71a, , Diagnostic Code 5293(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for increased 
ratings for major depression and for degenerative disc 
disease of the cervical spine, C5-C6, are plausible and are 
thus "well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability and submits evidence 
in support of that claim.  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997);  
Glover v. West, 185 F.3d 1328 (Fed.Cir. 1999).  We further 
find that the facts relevant to the issues on appeal have 
been properly developed and that the statutory obligation of 
VA to assist the veteran in the development of his claims has 
been satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has been afforded a personal hearing, and that he underwent 
comprehensive VA orthopedic, neurologic, radiographic, and 
psychiatric examinations in connection with his claims in 
June 1998.  On appellate review, the Board sees no areas in 
which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected major depression and his degenerative disc disease 
of the cervical spine, C5-C6.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

Entitlement to a Rating in Excess of 30 percent for Major 
Depression

I.  Evidentiary and Procedural History

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526) for disabilities which 
included a neck disability and nervous stress was received at 
the RO on October 24, 1995.  The veteran reported inservice 
treatment for those disabilities in July 1986 and in March 
1990, respectively.

The veteran's service medical records disclosed no complaint, 
treatment, findings, or diagnoses of an acquired psychiatric 
disability, including depression, during his period of active 
service or on service separation examination.  

A report of VA psychiatric examination, conducted in February 
1996, cited the veteran's complaints of depression, sleep 
disturbances, worries, lack of energy, anxiety, concentration 
problems, and low self-esteem; his statement that he recently 
left the Marine Corps because of medical problems and alcohol 
abuse; and his history of divorce 18 months previously.  The 
veteran related that he started drinking as a "kid" and 
while in service; that his drinking increased and he 
participated in an inpatient alcohol treatment program in 
1993 or 1994; and that he currently drinks a six-pack a night 
and more on weekends.  

Mental status examination showed that he was casually dressed 
and demonstrated good hygiene.  He was well-oriented and 
cooperative, speech was clear and precise, and thinking was 
logical, spontaneous, and productive.  His affect was 
depressed and overcontrolled, his overall mood appeared 
depressed, and he indicated that he often thought about his 
problems, although he denied suicidal or homicidal ideation 
or hallucinations.  His self esteem was markedly impaired.  
Fund of information, ability to calculate, judgment and 
insight were good, intelligence was high average, and memory 
and reasoning skills were adequate.  His social contacts were 
few, but positive.  

The VA psychiatric examiner indicated that the veteran 
appeared to be experiencing problems related to depression 
and alcohol use; that his depression was manifested by 
feelings of sadness and worthlessness, social isolation, 
weight gain, insomnia, early wakening, agitation, rumination, 
lack of energy, concentration problems, and low self-esteem.  
He further indicated that those problems had existed for 18 
months, and were exacerbated by his chronic pain and 
experiencing a divorce; that the veteran drank alcohol often 
in order to cope with the problems in his life; and that 
current stresses included his poor career options.  The Axis 
I diagnoses were major depressive episode, single, moderate; 
and alcohol abuse; Axis II: None; Axis III: Headaches and 
dizzy spells; Axis IV: Financial and occupational stress; and 
Axis V: Global Assessment of Functioning (GAF) Score: 58, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.

A rating decision of March 1996 denied service connection for 
a nervous condition on the grounds that a nervous condition 
was not shown in service, that the diagnoses were alcohol 
abuse and a single depressive episode; and that the diagnosed 
disabilities were not incurred in or caused by military 
service.  The veteran appealed that determination.  

With his Notice of Disagreement, the veteran submitted 
private treatment records from Smith-Glynn-Callaway Clinic, 
dated in May and June 1993, show that the veteran complained 
of stress from being involved in a divorce for two years 
after his wife had a child which was shown not to be his.  He 
scored 27 on a depression questionnaire.  His diagnosis was 
subacute depression and anxiety, and he was prescribed 
Prozac, 1 tablet daily.  

A personal hearing was held in September 1996 before a 
Hearing Officer at the RO.  The veteran testified, in 
pertinent part, about his ongoing depression and the factors 
that he believed caused that condition, including his divorce 
from his wife, being passed over for promotion, and his 
protracted drinking.  He further discussed his inservice neck 
injury; the frequency and severity of his neck pain and 
headaches; and the medications taken for control of such 
symptoms.  He indicated that he had recently discontinued 
drinking.  A transcript of his testimony is of record.

In August 1997, the Board remanded the case to the RO for 
additional development of the evidence, to include multiple 
VA specialist examinations.  In a September 1997 letter, the 
RO asked the veteran to sign and submit medical record 
release authorizations for all private and VA health care 
providers who had treated him for any of the disabilities at 
issue, or to state in writing that he had not received such 
treatment.

A report of VA psychiatric examination, conducted in June 
1998, cited the examiner's review of the veteran's service 
medical records, medical chart, and claims folder.  It was 
noted that there was no evidence of a mental disorder during 
veteran's period of active service; that the report of VA 
psychiatric examination conducted in February 1996 noted a 
history of heavy alcohol use which had caused problems for 
the veteran during service; and that the diagnosis was a 
major depressive disorder, single, moderate, as well as 
alcohol abuse.  Other than his 1993 treatment by Dr. Blaine, 
following which he had taken Prozac for one month, and the 
prescription of Elavil, which he did not take at all, the 
veteran had not received any psychiatric treatment or 
psychotropic medications.  

The veteran currently complained of feeling that he might 
"become mentally unstable"; reported increasing problems 
with people and his job, in which he worked in a counseling 
position with a veteran's service organization; but indicated 
that he was not missing much time from work.  He stated that 
while alcohol had played a large part in his problems, some 
of his drinking had been in response to marital problems 
which were exacerbated by his wife having an affair with his 
boss in the Marine Corps, and that his response to that 
incident was extreme anger, anxiety and depression from which 
he had not recovered.  The veteran's complaints were similar 
to those offered at his last VA psychiatric examination, 
i.e., low self-esteem, worries, poor sleep, irritability, low 
energy level, and physical pain.  

Mental status examination disclosed that the veteran was 
clean and appropriately dressed; that he was well-oriented; 
and that he spoke slowly and spontaneously.  There was anger 
in his voice when speaking of his history, especially his 
marital history, and he was irritable and made no eye 
contact.  He was tangential and circumstantial, exhibited 
some minor word-finding difficulty, and, at times, sounded 
confused.  There was no evidence of delusions or 
hallucinations, and he denied suicidal ideation.  While 
results from the Beck Depression Inventory indicated the 
presence of severe depression, the results were found to be 
invalid, presenting a profile consistent with individuals who 
are trying to present themselves in as disturbed a manner as 
possible, or of an individual who is in an agitated and 
depressed state but because of the examination is , in fact, 
exaggerating his present symptoms.  The examiner concluded 
that the veteran was currently exhibiting a depressive 
illness, although it was difficult to judge the truth of his 
assertions as to the service linkage of this illness.  No 
evidence was found of any psychiatric disturbance prior to 
the VA psychiatric examination in February 1996.  The 
diagnoses included: Axis I: major depressive illness, 
continuous, with anxiety; Axis II: None; Axis III: knee, 
sinus, stomach conditions; Axis IV: pain; job-related stress; 
interpersonal difficulties; Axis V: GAF score 50, based on 
the assertion that the veteran had discontinued drinking a 
year previously.  A GAF score of 50 is indicative of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning. 

A rating decision of June 1999 confirmed and continued the 30 
percent evaluation for the veteran's service-connected 
depressive disorder, diagnosed as major depressive disorder.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting social and 
occupational impairment.  The Board notes that this appeal 
also addresses the assignment of an initial rating for 
disability following an initial award of service connection 
for PTSD.  In such cases, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App.  119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disabilities at issue from the 
date of the initial rating evaluations.  Fenderson, id.

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
major depressive disorder.  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  61 Fed Reg. 52,700 (1996), now 
codified at  38 C.F.R. §§ 4.125-4.130.  The new criteria for 
evaluating service-connected psychiatric disability are 
codified at newly designated 38 C.F.R. § 4.130.  61 Fed. 
Reg. 52,700-1 (1996).  The new rating criteria are 
sufficiently different from those in effect prior to 
November 7, 1996, that the RO and the Board are required to 
evaluate the veteran's service-connected major depressive 
disorder by applying the criteria contained in VA's Schedule 
for Rating Disabilities related to psychiatric disability as 
it was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

The above-cited revision to the rating schedule for mental 
disorders, effective November 7, 1996, was part of an ongoing 
effort by VA to ensure that the rating schedule uses current 
medical terminology, reflects medical advances since the last 
review, and provides unambiguous rating criteria.  The VA 
General Counsel has held that the application of amended 
rating schedule provisions in appeals pending before the 
Board involving claims for increased rating for service-
connected mental disorders must be resolved on a case-by-case 
basis to determine whether liberalizing elements are 
applicable to that claim.  See VAOGCPREC 11-97 (March 25, 
1997).  The Board finds that the criteria for rating mental 
disabilities in effect on and after November 7, 1996, reflect 
no substantive changes which would affect the evaluation for 
the veteran's service-connected major depressive disorder or 
tend to be more favorable to the veteran those in effect 
prior to that date.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including major depression without 
melancholia, is based upon a General Rating Formula for 
Psychoneurotic Disorders codified under 38 C.F.R. Part 4, 
§ 4.132.  Under those criteria, a 30 percent evaluation for 
major depression is warranted where there is definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "definite," below).  A 50 
percent evaluation for generalized anxiety disorder is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, while a 70 percent evaluation is warranted for 
generalized anxiety disorder where the ability to establish 
and maintain effective and favorable relationship with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for generalized anxiety 
disorder where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy result 
in profound retreat from mature behavior, or the claimant is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, §  4.132, Diagnostic Code 9405 (in effect 
prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Veterans 
Appeals stated that the term "definite" in  38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  Hood v. Brown, 4 Vet. 
App. 301 (1993).  Thereafter, in a precedent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).  

Effective November 7, 1996, mental disorders, such as major 
depressive disorder, are now assigned disability ratings 
based on a General Rating Formula for Mental Disorders 
described at  38 C.F.R. Part 4, § 4.130 (1998).  That formula 
provides that occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships 
will be rated as 70 percent disabling.  Total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name will be rated as 100 percent 
disabling.  38 C.F.R. Part 4, §  4.130, Diagnostic Code 9434 
(1999).

The record in this case shows that the veteran has a 
psychiatric diagnosis of major depressive disorder.  The 
veteran's major depressive disorder is currently rated as  30 
percent disabling under  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9434 (1998). 

In this matter, the evidence establishes that the veteran has 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "definite," above), and that 
such warrants the current assignment of the 30 percent 
evaluation for that disorder.  However, the medical evidence 
does not establish that the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced by his generalized anxiety disorder as to 
result in considerable industrial impairment, social and 
industrial impairment and thereby warrant assignment of a 50 
percent evaluation.  

The record discloses complaints of depressive symptomatology 
during active service.  The report of VA psychiatric 
examination, conducted in February 1996, shows that the 
veteran was well-oriented and cooperative, his speech was 
clear and precise, his thinking was logical, spontaneous, and 
productive, and he was casually dressed and demonstrated good 
hygiene.  His fund of information, ability to calculate, and 
judgment and insight were good, his intelligence was high 
average, and his memory and reasoning skills were adequate.  
His social contacts were few, but positive.  While his affect 
and mood appeared depressed, his self esteem was markedly 
impaired, and he indicated that he often thought about his 
problems, he denied suicidal ideation or hallucinations.  In 
addition, the record shows that he has been productively 
employed since leaving service.  

On the most recent examination, the veteran was well-
oriented, clean and appropriately dressed; he spoke slowly 
and spontaneously; and there was no evidence of delusions or 
hallucinations.  To that point, the Board notes that the 
veteran's current employment appears to be particularly well-
suited to his past experience, skills, and physical 
limitations, and that he does not lose time from work.  To 
the veteran's credit, he has indicated that he discontinued 
drinking more than one year ago, a problem which was felt to 
be exacerbating his depression.  In addition, he has been 
participating in a training program to improve his job 
skills.  The record does not establish that he has required 
psychiatric treatment or hospitalization, and he does not 
require psychotropic medications.

Based on the foregoing, the Board finds that the veteran's 
ability to establish or maintain effective and wholesome 
relationships with people is no more than definitely 
impaired, and that the psychoneurotic symptoms result in no 
more than definite reduction in initiative, flexibility, 
efficiency, and reliability levels.  The evidence does not 
establish that the veteran's service-connected major 
depressive disorder is of such severity that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, such as to warrant assignment of an 
increased rating of 50 percent.  38 C.F.R. Part 4, §  4.132, 
Diagnostic Code 9400 (in effect prior to November 7, 1996).  

Applying the newly revised criteria in effect on November 7, 
1996 and subsequently, the Board finds that the medical 
evidence as discussed above establishes the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events) 
consistent with a 30 percent disability rating.  The medical 
evidence of record does not demonstrate or establish 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships such as to warrant assignment of an increased 
rating of  50 percent.  38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9434 (1999).  

Therefore, it is the judgment of the Board that the clinical 
and other data establish that the veteran's service-connected 
major depressive disorder is not currently productive of 
occupational or social impairment sufficient to warrant 
assignment of a rating in excess of 30 percent under the 
criteria in effect prior to or after November 7, 1996.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to a Rating in Excess of 40 percent for 
Degenerative Disc Disease of the Cervical Spine, C5-C6

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526) for a neck disability 
was received at the RO on October 24, 1995.  The veteran 
reported inservice treatment for neck problems in July 1986. 

The veteran's service medical records show that he was seen 
in April 1985 with complaints of neck pain and paresthesias 
in the upper back since injuring his neck in a wrestling 
match while in high school, and subsequently reinjuring his 
neck a week previously while in the barracks.  Examination 
revealed a soft tissue mass overlying the cervical spine, and 
a Magnetic Resonance Imaging (MRI) scan disclosed no definite 
mass lesion but a prominent asymmetry of the spinalis 
cervicus muscle on the right, with a bifid spinal process at 
C3.  X-rays of the cervical spine were normal.  The veteran 
was subsequently seen on a number of occasions during active 
service for complaints of cervical pain.  At the time of 
service separation examination in September 1995, he 
complained of neck problems.  No abnormalities of the neck or 
spine were shown on service separation examination.

Private treatment records from John R. Blaine, MD, dated in 
January 1991, cited the veteran's statement that he had 
injured his neck on several occasions since entering service, 
and experienced a stiff neck, without radiation, and an 
occasional headache.  Examination disclosed that he had a 
swollen area over the C5 area, approximately 8 cm. across.  
Biceps and triceps strength was good, finger spread strength 
was normal, deep tendon reflexes were 2+ throughout, and no 
paresthesias was found.  There was some aggravation of the 
pain on flexion.  X-rays of the cervical spine revealed 
interspace narrowing at the C6-C6 area with some spurring 
anteriorly of C6.

A report of VA orthopedic examination, conducted on February 
29, 1996, cited the veteran's complaints of constant neck 
pain, gradually increasing over the past few years, with 
aching, muscle cramps, and numbness and tingling in the neck, 
left shoulder and arm.  Any overhead work, twisting, turning, 
and heavy lifting at his workplace increased his pain.  
Examination revealed that the neck was tense and tender, deep 
tendon reflexes were trace to 1+ at all points in the upper 
extremities.  Muscle bulk and tone was good in the upper 
extremities, and there was no upper motor or sensory deficit.  
Range of motion of the cervical spine was limited to 45 
degrees on flexion; 30 degrees on extension; 15 degrees, 
bilaterally, on right and left bending; 65 degrees on right 
rotation and 50 degrees on left rotation.  X-rays of the 
cervical spine revealed degenerative changes at the C5-C6 
level, with osteophytes both anteriorly and posteriorly; a 
slight loss of body height involving the C5-C6 vertebral 
bodies; and a slight narrowing of the C5 neural foramina on 
the right.  Vertebral alignment was maintained, and the 
neural foramina on the right were patent.  The diagnoses were 
chronic cervical strain; degenerative joint disease of the 
cervical spine.  A VA neurological examination diagnosed 
musculoskeletal/ tension headaches and chronic cervical 
strain.  

VA outpatient treatment records, dated from February to June 
1996, show that the veteran complained of headaches, neck 
pain, and inability to sleep.  In February 1996, the veteran 
was found to have neuromuscular tension in the rhomboid and 
paraspinous muscles and posterior tenderness of the neck.  
The clinical assessment was chronic headaches and neck pain.  
In April 1996, a reduced range of neck motion was found in 
all planes.  X-rays of the cervical spine on July 29, 1996 
revealed narrowing of the C5-C6 interspace with hypertrophic 
spurring of the associated vertebral bodies, diagnosed as 
mild degenerative disc disease at the C5-C6 interspace.  The 
veteran's headaches were thought to be muscle tension 
headaches.  A neurological consultation in August 1996 found 
that his muscle tone was normal, sensation was intact, no 
atrophy was noted, and muscle strength was 5/5, throughout.  
The diagnoses were myofascial pain syndrome with degenerative 
disc disease of the cervical spine with multiple trigger 
points secondary to referred pain consistent with muscle 
spasms in the cervical spine. 

A rating decision of March 1996 granted service connection 
for a neck injury, including headaches, rated as 
noncompensably disabling, effective October 6, 1995, the day 
following service separation.  The veteran appealed, seeking 
a compensable rating for that disability.  

In his Substantive Appeal (VA Form 9), received in July 1996, 
the veteran recounted his history of neck injury; that he 
does his best on VA range-of-motion testing, but has severe 
pain in the neck on any motion, especially on cervical 
rotation and at the extremes of motion.  It was noted that in 
April 1996, surgery for his neck problems was recommended.  
He noted that his pain was of such severity that he was 
prescribed Amitriptyline at his VA examination in February 
1996 and again in May 1996, and that it interfered with 
concentration and sleep and caused headaches.  He stated that 
his primary goal was to get relief from pain.  He requested a 
personal hearing at the RO.

A personal hearing was held in September 1996 before a 
Hearing Officer at the RO.  The veteran testified, in 
pertinent part, that he was diagnosed with bone spurs in the 
cervical spine during service; that he currently suffers 
daily severe headaches, muscle cramping in the neck, 
reduction of neck motion due to pain on movement, periods of 
numbness in the arms, and frequent inability to move his head 
when waking.  He offered additional testimony concerning his 
inservice neck injury, the resultant symptomatology, his 
examination and treatment history, the relationship between 
his neck injury and his headaches, and his current 
symptomatology and limitations. about his inservice neck 
injury; the frequency and severity of his neck pain and 
headaches; and the medications taken for control of such 
symptoms.  A transcript of his testimony is of record.  

Records from Monett Physical Therapy, dated in August and 
September 1996, show that the veteran was found to have 
diminished functional capacity and loss of sleep due to 
cervical pain, headaches, and muscle spasm.  His initial 
examination revealed limitation of forward flexion of the 
cervical spine due to pain, tenderness at the trapezius, 
levator scapulae insertion, rhomboid and cervical rotator 
muscles, as well as a forward head position and rounded 
shoulder posture reflective of guarding.  Pain was estimated 
as 8/10.  The veteran received therapy for his cervical spine 
pain, headaches, and muscle spasm, which were attributed to 
degenerative arthritis, to stress and heavy lifting at work, 
and to improper sleep.  The veteran had profound triggering 
of the mid-trapezius muscles, levator scapulae, splenius 
capitus, and Rhomboid muscles.  Palpable tenderness was noted 
over the mid-trapezius muscles, levator scapulae, splenius 
capitus, and rhomboid muscles in September 1996.  Triggering 
of the cervical musculature was significantly reduced except 
at the inferior rhomboid.  Additional treatment records 
through September 1996 show that the veteran achieved an 
increased range of motion and decreased pain and tenderness, 
while continuing to have headaches, shoulder tightness, 
tenderness to palpation, and pain on exercising.

A rating decision of October 1996 increased the evaluation 
for the veteran's chronic cervical strain with traumatic 
degenerative arthritis from a noncompensable rating to 10 
percent, effective October 6, 1995.

In August 1997, the Board remanded the case to the RO for 
additional development of the evidence, to include multiple 
VA specialist examinations.  In a September 1997 letter, the 
RO asked the veteran to sign and submit medical record 
release authorizations for all private and VA health care 
providers who had treated him for any of the disabilities at 
issue, or to state in writing that he had not received such 
treatment.

VA outpatient treatment records dated from May 1996 to August 
1997 show that the veteran was seen on numerous occasions for 
complaints of cervical pain, and numbness and tingling in the 
left arm and hand.  The clinical assessment was rule out 
radiculopathy, possibly of C5-C6.  A neurological 
consultation in August 1997 
cited the veteran's complaints of pain in the back of the 
neck, radiating into the left shoulder and left hand and 
associated with numbness and tingling of the first three 
fingers of the left hand.  Examination revealed decreased 
muscle strength of 4/5 at the shoulder and elbow on the left 
side, as opposed to 5/5 on the right.  The assessment was 
left radiculopathy, C5-C6 or C6-C7.  X-rays in September 1997 
disclosed disc space narrowing and disc disease at C5-C6, 
with involvement of the intervertebral foramina on the right 
and probably on the left.  An MRI scan in October 1997 
revealed degenerative changes and disc desiccation at C5-6 
with posterior osteophytes compressing the thecal sac to 
approximately 8 mm. in anteroposterior diameter; and mild 
foraminal narrowing, bilaterally, at C5-6 and at C6-7 on the 
right.  

On VA outpatient neurosurgical consultation in October 1997, 
the veteran complained of left arm weakness and loss of 
coordination, as well as neck pain with radiation into his 
left arm, together with very prominent tingling and 
paresthesias extending into his thumb, index and middle 
fingers.  Examination revealed diminished sensation to 
pinprick and light touch in the area of the C6 and C7 
dermatomes, left arm tingling, and diminished reflexes in the 
biceps.  The diagnosis was left C6 radiculopathy secondary to 
degenerative disc disease, with possibly some component of C7 
radiculopathy.  It was recommended that the veteran undergo 
an anterior cervical discectomy fusion, C5-C6, and possibly 
of C7 as well.  A report of neurosurgical consultation held 
in November 1997 shows that the veteran was informed of the 
MRI findings of degenerative changes and disc desiccation at 
C5-6 with posterior osteophytes compressing the thecal sac to 
approximately 8 mm. in anteroposterior diameter; and mild 
foraminal narrowing, bilaterally, at C5-6 and at C6-7 on the 
right.  He was notified of the recommendation that he undergo 
anterior cervical discectomy fusion, C5-C6, and possibly C7, 
and that such a procedure might alleviate his symptoms.  The 
diagnosis was left C6 radiculopathy secondary to degenerative 
disc disease.  The veteran declined surgery at that time due 
to a prior training commitment.  

A report of VA orthopedic examination, conducted in June 
1998, cited the veteran's history of inservice neck injury, 
and the orthopedic examiner noted his review of past 
examination reports of the veteran and the fact that he was 
currently employed in a desk job.  The veteran's current 
complaints included continuous neck pain posteriorly, 
persistent left arm pain, and numbness and tingling in the 
left arm down to his left index and middle finger, and loss 
of sleep due to neck pain.  The examiner expressed the 
opinion that the veteran's neck symptoms did not limit his 
ability to perform his work, that he did not wear a neck 
collar, and that he denied symptoms in his right (major) arm.  
Examination revealed a non-tender thickening of tissue over 
the area of the C6 to T1 vertebrae, and there was no 
trapezius or paracervical muscle spasm.  A full range of 
motion was found in the shoulders, forearm circumference was 
33 on the right and 32 on the left, and no intrinsic muscle 
atrophy was noted in the hands.  The examiner stated that the 
veteran had continuous neck pain posteriorly, numbness and 
tingling in his left index and middle fingers, as well as 
pain in the rear of his neck with any neck movements, and 
persistent left arm aching.  

Range of motion of the cervical spine was to 20 degrees on 
flexion and 10 degrees on extension, with complaints of pain 
on flexion and extension; rotation was to 60 degrees on the 
left and to 45 degrees on the right; and lateral bending was 
to 40 degrees on the left and 20 degrees on the right.  Upper 
extremity deep tendon reflexes, biceps and triceps, were 
symmetrical and rated as 1/4, bilaterally, and sensation was 
normal in hands and forearms, bilaterally.  MRI studies of 
the cervical spine revealed posterior osteophyte spurring 
encroaching on the spinal canal at C5-6 and to a lesser 
degree at C6-7 and C7-T1,with no evidence of disc herniation 
or focal lesion of the spinal cord, and disc space narrowing 
with degenerative disc disease.  The examiner indicated that 
the veteran's cervical disability was productive of an 
approximate 15 percent permanent partial disability of the 
whole person as a result of his cervical spine disability.  
The orthopedic diagnosis was left arm cervical radiculopathy.  

A report of VA neurological examination, conducted in June 
1998, recounted the history and findings during inservice 
treatment of the veteran for neck complaints, and his 
postservice history of treatment for neck pain, left arm 
pain, and headaches was reviewed and summarized.  The 
examiner reviewed the veteran's service medical records and 
his claims folder, and cited findings of weakness on 
neurological consult in August 1997, and reduced sensation in 
the left arm on another neurological consultation in October 
1997.  Examination revealed that posture, muscle tone, power, 
coordination, and the pattern of skilled movements was 
normal, and there was no tremor, muscle atrophy, or 
fasciculations.  The veteran resisted passive movement and 
abduction of the left upper extremity.  The biceps and 
brachioradialis reflexes were 2+ on the right but absent on 
the left, while the triceps reflex was 2+, bilaterally.  
Appreciation of pinprick, touch, temperature, position, and 
vibration was unimpaired, bilaterally, and there was no 
evidence of muscle spasm, tenderness, or nodularity involving 
the neck on palpation.  A large, rather flat, midcervical 
lipoma was noted.  

Cervical flexion was performed to 10 degrees; extension was 
almost nonexistent and not attempted secondary to complaints 
of pain; lateral bending was to 10 degrees on the left and 20 
degrees on the right; and rotation was to 10 degrees on the 
left and 20 degrees on the right, all movements were less 
than expected and were limited by the veteran's complaints of 
pain.  The examiner stated that the absence of biceps and 
brachioradialis reflexes on the left was consistent with 
impairment of the spinal cord function at the level of the 
entry zone of the roots related to the reflexes at C5 and C6, 
i.e., the biceps and brachioradialis reflexes.  He further 
stated that the distribution of the paresthesias in the 
veteran's upper left arm was appropriate to the C5-C6 segment 
of the cervical spine.  Further, he indicated that the data 
obtained on examination indicated disease in the upper 
cervical region.  X-rays revealed conspicuous narrowing of 
the disc space at C5-6; sclerosis of adjacent surfaces at 
that joint, anterior and posterior osteophytes; a narrowed 
bony canal at C5-6, indicative of secondary stenosis of the 
cervical canal at that level; and loss of height of the 
vertebral bodies at C5 and C6, with all movement in the 
cervical spine occurring above and below the C5-6 
articulation.  These findings were consistent with an old 
ruptured disc which had undergone calcification and evoked a 
bony reaction which resulted in narrowing of the spinal 
canal.  It was noted that the veteran did not have spina 
bifida occulta, but had only a split midline, a normal 
cervical spine process not productive of any disability.  

The VA neurological examiner expressed the opinion that the 
overwhelming probability was that the veteran had suffered 
intervertebral disc disease at the C5-6 level since he was 19 
years old which has evolved over the course of time and is 
consistent with an old ruptured disc which has undergone 
calcification and provoked a bony reaction around the disc to 
produce minor compromise of cord function at C5-6, with 
readily detectable physical signs.  The correct diagnosis was 
stated as traumatic arthropathy of the articulation of the 
5th and 6th cervical vertebrae with degeneration and 
herniation of the intervertebral disc.  He stated that the 
veteran's radiological findings and clinical signs were 
consistent with his complaints.  It was further stated that 
the veteran's headaches were secondary to his disturbance of 
cervical joint function.  The examiner stated that loss of 
strength and fatigability could not be estimated in a 
clinical setting, although it was entirely possible that 
sustained physical work would demonstrate weakness of one or 
more of the muscles enervated by the 5th or 6th, or both, 
cervical segments, and that such was not uncommon.  While 
there was currently no evidence of incoordination, the 
examiner expected that such would become evident in the form 
of protection of the individual against additional discomfort 
during a period that the veteran was suffering pain.  He 
further stated that it would be impossible to make an 
estimate as to industrial disability.  The examiner stated 
that the veteran's neck would not provide any limitation of 
his industrial functioning because he was employed in desk 
work, rather than work requiring exertion.  

A rating decision of April 1999 granted an increased rating 
of 40 percent for the veteran's service-connected cervical 
disability, diagnosed as degenerative disc disease, C5-C6, 
effective June 11, 1998, the date of his most recent VA 
orthopedic and neurological examinations.  In addition, that 
rating action granted a separate rating for headaches 
secondary to cervical disc disease, rated as noncompensably 
disabling, effective June 4, 1997.  

The veteran filed a timely Notice of Disagreement, seeking a 
rating in excess of 40 percent for his service-connected 
degenerative disc disease, C5-C6, and an earlier effective 
date for the assignment of the  40 percent evaluation for 
that disability. 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  In reaching its decision, the Board 
must consider the complete history of the disability in 
question as well as the current clinical manifestations and 
the effect the disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

The Board notes that this case addresses the assignment of an 
initial rating for disability following an initial award of 
service connection for chronic cervical strain with traumatic 
degenerative changes and headaches.  In such cases, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  Therefore, the Board will review the medical 
evidence of record as it pertains to the disabilities at 
issue from the date of the initial rating evaluations.  
Fenderson, id. 

The veteran's service-connected degenerative disc disease of 
the cervical spine, C5-C6, was initially rated as chronic 
cervical strain with traumatic degenerative changes and 
headaches under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5010-5290 (1999), and assigned a 
noncompensable evaluation from the day following service 
separation.  A rating decision of October 1996 increased the 
evaluation for that disability to 10 percent, effective the 
day following service separation, based upon the veteran's 
testimony at his personal hearing on appeal.  A rating 
decision of April 1998 increased the rating for that 
disability, now rated as intervertebral disc syndrome under 
the provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (1999), to  40 percent, effective June 11, 1998.  
Service connection has been granted for headaches as 
secondary to his cervical disability under Diagnostic Code 
8100, and separately evaluated as noncompensably disabling.  
That disability is not addressed in the instant appeal.  The 
veteran seeks a rating in excess of the currently assigned  
40 percent evaluation for his cervical disability.

The Court has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, easy fatigability, 
incoordination, pain on motion, pain on use, and weakness.  
See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1999) and  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . .  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999). 

The Board notes that the veteran is competent to offer lay 
testimony describing his symptoms and other disabling 
manifestations of disease or injury.  The Board finds the 
veteran's September 1996 testimony at his personal hearing to 
be both credible and consistent with the medical evidence.  

The Board has considered the evaluation of the veteran's 
service-connected cervical disability under other potentially 
applicable Diagnostic Codes (DC), including DC 5285 
(residuals of fracture of the vertebra); DC 5287 (ankylosis 
of the cervical spine; and DC 5290 (limitation of motion of 
the cervical spine).  However, there is no objective clinical 
evidence of vertebral fracture with cord involvement, or 
vertebral fracture without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast), as 
required by DC 5285.  In addition, there is no demonstration 
of ankylosis of the cervical spine, as required under DC 
5287, while DC 5290 provides a maximum rating of only 30 
percent for severe limitation of cervical motion.  
Accordingly, evaluation of the veteran's cervical disability 
under any of those diagnostic codes would not yield a higher 
disability evaluation.  

As noted, the veteran's cervical disability is currently 
evaluated under  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (1999), as intervertebral disc syndrome, and assigned a 
40 percent disability rating.  Evaluation of the veteran's 
cervical disability under that diagnostic code provides a 40 
percent evaluation where there are severe, recurring attacks, 
with intermittent relief; and a 60 percent evaluation where 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  

In addition, General Counsel Precedent Opinion 36-97 
(VAOPGCPREC 36-97), dated December 12, 1997, held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996),  38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.  

In this case, the evidence of record discloses that the 
veteran's service-connected degenerative disc disease, C5-C6, 
is currently manifested by clinical, radiographic, and 
electrodiagnostic findings of continuous posterior neck pain 
with persistent left arm aching and numbness and tingling of 
the left thumb, index finger, and middle finger; absent 
biceps and brachioradialis reflexes in the left upper 
extremity; paresthesias of the left upper limb appropriate to 
the site of the diseased disc [C5-C6 cervical segments]; 
evidence of an old ruptured disc which has undergone 
calcification and provoked a bony reaction around the disc to 
produce minor compromise of cord function at C5-6; tension in 
the neck muscles; myofascial pain syndrome with multiple 
trigger points and referred pain consistent with cervical 
muscle spasm; pain-induced limitation of cervical motion in 
all planes; cervical paraspinous muscle tension; and MRI 
evidence of conspicuous disc space narrowing and disc 
desiccation at the C5-C6 level, with neural foramina 
narrowing at C5-6 and on the left at C6-7.  In addition, 
there is X-ray evidence of degenerative arthritis involving 
the cervical spine with anterior and posterior osteophyte 
formation at the C5-C6 level; loss of motion at the C5-C6 
articulation; MRI evidence of narrowing of the cervical canal 
at C5-C6, with osteophytes compressing the anterior aspect of 
the thecal sac at the C5-C6 level; and loss of vertebral body 
height at C5-C6. 

It is clear from the record that the veteran has persistently 
and actively complained that his service-connected cervical 
disability is principally manifested by constant neck pain, 
particularly on motion, with pain and numbness and tingling 
of the left arm to the thumb and index and middle fingers, 
diagnosed as left arm cervical radiculopathy.  In addition, 
the veteran has credibly testified as to symptoms such as 
cramping and muscle spasm of the neck, limited motion in all 
planes, radiculopathy of the left upper extremity to the 
thumb, index and middle fingers, tightening of the neck and 
shoulder muscles, and paresthesia in the distribution of the 
C5-C6 dermatome.  Those neurological manifestations meet the 
requirement under Diagnostic Code 5293 that "other 
neurological findings appropriate to the site of the diseased 
disc" be demonstrated.  It was indicated on the most recent 
VA neurological examination that it was entirely possible 
that sustained physical work would demonstrate weakness and 
incoordination in the muscles enervated by the 5th and 6th 
vertebral roots which were not apparent in a clinical 
setting, and the Board notes findings of diminished strength 
in the left shoulder and elbow on neurological examination in 
August 1997.  

In view of the clinical findings that any motion of the 
veteran's head was productive of pain, and the veteran's 
complaints of continuous neck pain, the Board cannot accept 
the examiner's statement that the veteran's neck would not 
provide any limitation of his industrial functioning because 
he was employed in desk work, rather than work requiring 
exertion.  A part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. Part 4, § 4.40 
(1999).  

Based on the foregoing, the Board finds that the current 
medical evidence of record demonstrates a degree of 
disablement stemming from the veteran's service-connected 
degenerative disc disease of the cervical spine with 
radiculopathy that is sufficient to warrant assignment of an 
increased rating of  60 percent for his intervertebral disc 
syndrome of the cervical spine, C5-C6, with radiculopathy.  
That determination includes the Board's consideration of the 
veteran's functional loss due to pain on motion, less 
movement than normal, pain on use, and weakness under  
38 C.F.R. Part 4, §§ 4.40, 4.45 (1999). 

It is apparent from the record that the veteran's 
intervertebral disc syndrome of the cervical spine is 
productive of neurological impairment of his left upper 
extremity. 
The Court has held that separate and distinct manifestations 
from the same injury may warrant separate ratings.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Further, 
VA is required to address the issue of separate ratings for 
arthritis and neurological impairment stemming from a 
service-connected back injury.  Bierman v. Brown, 6 Vet. App. 
125, 130-32 (1994);  38 C.F.R. Part 4, § 4.25(b).  In doing 
so, however, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The Board notes that the veteran has been found to have 
degenerative arthritis of C5-C6 and C6-C7 on both X-rays and 
MRI studies, and that he has, in addition, a neurological 
disability diagnosed as radiculopathy of the left arm.  The 
Board has considered evaluation of the veteran's 
radiculopathy of the left arm under the provisions of  
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8510 (upper 
radicular group (5th and 6th cervicals)); DC 8511 (middle 
radicular group); 8512 (lower radicular group), and DC 8714 
(the musculospiral nerve (radial nerve)).  However, the Board 
notes that the veteran's radiculopathy involving the left arm 
and the left thumb, index and middle finger is currently 
evaluated and compensated in the 60 percent evaluation 
assigned under  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293, as one of several "other neurological findings 
appropriate to the site of the diseased disc".  To assign a 
separate rating for the veteran's cervical arthritis and 
neurological impairment of the left arm would effectively 
compensate the veteran twice for the same disability.  Since 
doing so would violate the prohibition against pyramiding 
under  38 C.F.R. Part 4, § 4.14, a separate rating for 
cervical arthritis with neurological impairment of the left 
upper extremity is not warranted.  

The Board has also considered the evaluation of the veteran's 
service-connected cervical arthritis with left arm 
radiculopathy under other potentially applicable Diagnostic 
Codes (DC), including DC 5200 (ankylosis of the 
scapulohumeral articulation); DC 5201 (limitation of motion 
of the arm); DC 5202 (other impairment of the humerus); and 
DC 5203 (impairment of clavicle and scapula).  However, the 
Board finds that the medical evidence of record contains no 
objective clinical findings of ankylosis of the 
scapulohumeral articulation, as required by DC 5200; no 
evidence of limitation of motion of the arm or impairment of 
the humerus, as required by DC 5201 and DC 5202; and no 
impairment of the clavicle or scapula, as required by DC 
5203.  In addition, the medical record shows that the 
veteran's left arm disability is solely neurological in 
nature and etiology.  Thus, evaluation of the veteran's 
cervical arthritis with radiculopathy under any of the above 
diagnostic codes would not yield a higher disability 
evaluation.  

Traumatic arthritis (DC 5010) is evaluated as degenerative 
arthritis under DC 5003.
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Limitation of motion of the cervical spine warrants a 10 
percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.  38 C.F.R. 
Part 4,§ 4.71a, Diagnostic Code 5290 (1999).  The medical 
record in this case includes clinical findings on orthopedic 
examination in June 1998 of limitation of forward flexion of 
the cervical spine to 20 degrees on flexion and 10 degrees on 
extension, with complaints of pain on flexion and extension; 
rotation to 60 degrees on the left and to 45 degrees on the 
right; and lateral bending to 40 degrees on the left and 20 
degrees on the right.  On the most recent VA neurological 
examination, cervical flexion was performed to 10 degrees; 
extension was not attempted secondary to complaints of pain; 
lateral bending was to 10 degrees on the left and 20 degrees 
on the right; and rotation was to 10 degrees on the left and 
20 degrees on the right, and all movements were less than 
expected and limited by complaints of pain.  

The veteran is shown to experience a loss of range of 
cervical motion due to pain stemming from the nerve defects 
and associated deficits associated with his demonstrated 
compression of the thecal sac at C5-C6, the desiccated C5-C6 
disc, and impingement upon the nerve roots at C5-C6 and C6-C7 
(the 5th and 6th  cervicals).  That pain-induced limitation of 
cervical motion was taken into consideration at the time the 
Board assigned the increased 60 percent evaluation for the 
veteran's service-connected intervertebral disc syndrome of 
the cervical spine, which included application of the 
provisions of  38 C.F.R. §§ 4.40 and 4.45.  In addition, the 
Board considered General Counsel Precedent Opinion 36-97 
(VAOPGCPREC 36-97), dated December 12, 1997, which held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Also see  Johnson v. Brown, 9 Vet. App. 7 
(1996), stating that  38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Diagnostic 
Code 5293.  

Accordingly, a separate rating based upon traumatic arthritis 
with limitation of cervical motion under Diagnostic Codes 
5010 and 5290 would constitute pyramiding under the 
provisions of  38 C.F.R. Part 4, § 4.14 (1999).  To the same 
point, a 10 percent rating for arthritis shown by X-ray 
evidence (DC 5003, 5010) is not appropriate as a compensable 
rating has been assigned for limitation of motion for the 
specific joint or joints involved under DC 5293.  

The Board finds that the medical evidence in the present case 
supports a single neurological evaluation for intervertebral 
disc syndrome of the cervical spine under the provisions of 
Diagnostic Code 5293.  The Board finds that the 
manifestations of that disability, as set forth above, 
correspond to the criteria in the Rating Schedule for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with characteristic pain and demonstrable 
muscle spasm, absent left biceps and brachioradialis 
reflexes, or other neurological findings appropriate to the 
site of the diseased disc, including paresthesias of the left 
arm and left arm cervical radiculopathy.  The Board further 
finds that separate rating based upon Diagnostic Codes 
associated with arthritis and diseases of the peripheral 
nerves, or limitation of cervical motion under the provisions 
of  38 C.F.R. Part 4, § 4.59 and DC 5010 and 5290, are not in 
order.  38 C.F.R. § 4.14.

Entitlement to an Effective Date Prior to June 11, 1998, for 
the Grant of an Increased Rating of 40 Percent for 
Degenerative Disc Disease of the Cervical Spine, C5-C6.

As noted, this case addresses the assignment of an initial 
rating for disability following an initial award of service 
connection for chronic cervical strain with traumatic 
degenerative changes and headaches.  In such cases, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  In this case, the veterean's appeal for an earlier 
effective date for assignment of a 40 percent evaluation for 
his cervical spine disability constitutes a claim for all 
possible evaluations higher than the evaluations currently 
assigned during all periods since the initial rating action.  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disabilities at issue from the 
date of that initial rating evaluations.  Fenderson, id.

The veteran's service-connected degenerative disc disease of 
the cervical spine, C5-C6, was initially rated as chronic 
cervical strain with traumatic degenerative changes and 
headaches under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5010-5290 (1999), and assigned a 
noncompensable evaluation from the day following service 
separation.  A rating decision of October 1996 increased the 
evaluation for that disability to 10 percent, effective the 
day following service separation, based upon the veteran's 
testimony at his personal hearing on appeal.  A rating 
decision of April 1998 increased the rating for that 
disability, now rated as intervertebral disc syndrome under 
the provisions of  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (1999), to  40 percent, effective June 11, 1998.  
Service connection has been granted for headaches as 
secondary to the veteran's cervical disability under 
Diagnostic Code 8100, and separately evaluated as 
noncompensably disabling.  That disability is not addressed 
in the instant appeal after the date of assignment of the 
separate rating.  In his appeal, the veteran sought an 
effective date prior to June 11, 1998, for the assignment of 
a 40 percent evaluation for his cervical spine disability.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 1991);  38 C.F.R. § 3.400 
(1999).

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  Separation 
from service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  38 
U.S.C.A. § 5110(a) (West 1991);  38 C.F.R. § 3.400(b)(2)(i) 
(1999).

The effective date for an evaluation and award of disability 
compensation based on an a claim for an increase of 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within 1 year from such 
date otherwise, date of receipt of claim.  38 U.S.C. 5110(a) 
and 5110(b)(2), Pub. L. 94-71, 89  Stat. 395; Secs. 3.109, 
3.156, 3.157);  38 C.F.R. § 3.400(o)(2) (1999).

The record shows that the veteran was granted service 
connection for his chronic cervical strain with traumatic 
degenerative changes and headaches under the provisions of  
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5010 (traumatic 
arthritis) and 5290 (limitation of motion of the cervical 
spine) (1999), and assigned a noncompensable evaluation from 
October 6, 1995, the day following service separation.  A 
rating decision of October 1996 increased the evaluation for 
that disability to 10 percent, retroactive to the day 
following service separation, based upon the veteran's 
testimony at his personal hearing on appeal.  

The Board finds that the veteran's cervical disability was 
properly rated as chronic cervical strain with traumatic 
degenerative changes and headaches, and assigned a 10 percent 
rating, effective October 6, 1995, the day following service 
separation.  That rating takes into account X-ray evidence of 
traumatic arthritis under DC 5010, and a noncompensable 
limitation of motion (DC 5090), together with evidence of 
pain on motion under the provisions of  38 C.F.R. Part 4, 
§ 4.159.  As there was no clinical or radiological evidence 
of intervertebral disc syndrome or neurological 
manifestations other than headaches at that time, the rating 
based on chronic cervical strain with traumatic degenerative 
changes as the primary disability was appropriate.  

However, the report of VA examination on February 29, 1996, 
and the VA outpatient treatment records dated from February 
to August 1996 show a substantial increase in the severity of 
the veteran's symptomatology, including complaints of 
constant neck pain, muscle cramps, inability to sleep, 
increasing with overhead work, twisting, turning, or heavy 
lifting and numbness and tingling in the neck, left shoulder 
and arm.  Examination revealed that the neck was tense and 
tender, deep tendon reflexes were trace to 1+ at all points 
in the upper extremities.  However, muscle bulk and tone was 
good in the upper extremities, and there was no upper 
extremity motor or sensory deficit.  Range of motion of the 
cervical spine was to 45 degrees on flexion; 30 degrees on 
extension; 15 degrees, bilaterally, on right and left 
bending; 65 degrees on right rotation and 50 degrees on left 
rotation.  X-rays of the cervical spine revealed degenerative 
changes at the C5-C6 level, with osteophytes both anteriorly 
and posteriorly; a slight loss of body height involving the 
C5-C6 vertebral bodies; and a slight narrowing of the C5 
neural foramina on the right.  Vertebral alignment was 
maintained, and the neural foramina on the right were patent.  
The diagnoses were chronic cervical strain; degenerative 
joint disease of the cervical spine.  A VA neurological 
examination diagnosed musculoskeletal/ tension headaches and 
chronic cervical strain.  

VA outpatient treatment records, dated from February to June 
1996, show that the veteran complained of headaches, neck 
pain, and inability to sleep.  In February 1996, the veteran 
was found to have neuromuscular tension in the rhomboid and 
paraspinous muscles and posterior tenderness of the neck.  
The clinical assessment was chronic headaches and neck pain.  
In April 1996, a reduced range of neck motion was found in 
all planes.  X-rays of the cervical spine on July 29, 1996 
revealed narrowing of the C5-C6 interspace with hypertrophic 
spurring of the associated vertebral bodies, diagnosed as 
mild degenerative disc disease at the C5-C6 interspace.  The 
veteran's headaches were thought to be muscle tension 
headaches.  A neurological consultation in August 1996 found 
that his muscle tone was normal, sensation was intact, no 
atrophy was noted, and muscle strength was 5/5, throughout.  
The diagnoses were myofascial pain syndrome with degenerative 
disc disease of the cervical spine with multiple trigger 
points secondary to referred pain consistent with muscle 
spasms in the cervical spine. 

Based upon the foregoing, the Board finds that based upon the 
veteran's lay statements concerning the nature of his 
symptomatology, including numbness and tingling in the neck, 
left shoulder and arm; clinical findings on VA examination 
that the neck was tense and tender, deep tendon reflexes were 
trace to 1+ at all points in the upper extremities; and the 
July 29, 1996 X-rays showing narrowing of the C5-C6 
interspace with hypertrophic spurring of the associated 
vertebral bodies, diagnosed as mild degenerative disc disease 
at the C5-C6 interspace, the veteran's cervical spine 
disability is more properly rated as intervertebral disc 
disease under 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293, effective February 29, 1996, the date of the VA 
examination disclosing degenerative disc disease of the 
cervical spine and evidence of neurological manifestations 
appropriate to the site of the diseased disc, C5-C6.  The 
Board notes that, at this point, the veteran's headaches were 
diagnosed as having a musculoskeletal/tension etiology.  The 
Board further finds that the veteran's limitation of cervical 
motion due to pain was and remains a manifestation of his 
intervertebral disc disease, and that his symptomatology was 
of such severity as to warrant assignment of an increased 
rating of 20 percent, effective February 29, 1996, the 
earliest date that the increased disability was factually 
ascertainable, based upon evidence of moderate intervertebral 
disc disease with recurring attacks.  

Records from Monett Physical Therapy, dated in August and 
September 1996, show that the veteran was found to have 
diminished functional capacity due to cervical pain, 
headaches, and muscle spasm, while his initial examination 
revealed limitation of forward flexion of the cervical spine 
due to pain, tenderness at the trapezius, levator scapulae 
insertion, rhomboid and cervical rotator muscles, as well a 
forward head position and rounded shoulder posture reflective 
of guarding.  Pain was estimated as 8/10.  The veteran 
received therapy for his cervical spine pain, headaches, and 
muscle spasm, which were attributed to degenerative 
arthritis, to stress and heavy lifting at work, and to 
improper sleep.  The veteran had profound triggering of the 
mid-trapezius muscles, levator scapulae, splenius capitus, 
and Rhomboid muscles.  Palpable tenderness was noted over the 
mid-trapezius muscles, levator scapulae, splenius capitus, 
and rhomboid muscles in September 1996.  Triggering of the 
cervical musculature was significantly reduced except at the 
inferior rhomboid.  Additional treatment records through 
September 1996 show that the veteran achieved an increased 
range of motion and decreased pain and tenderness, while 
continuing to have headaches, shoulder tightness, tenderness 
to palpation, and pain on exercising.

At his personal hearing held on September 3, 1996, the 
veteran testified, in pertinent part, that he currently 
suffers daily severe headaches, muscle cramping in the neck, 
reduction of neck motion due to pain on movement, periods of 
numbness in the arms, and frequent inability to move his head 
when waking.  The Board notes that the veteran is competent 
to offer lay testimony describing his symptoms and other 
disabling manifestations of disease or injury.  The Board 
finds the veteran's testimony to be credible and consistent 
with the medical evidence.  

VA outpatient treatment records dated from May 1996 to 
November 1997 show that the veteran was seen on numerous 
occasions for complaints of cervical pain, and numbness and 
tingling in the left arm and hand.  The assessment was rule 
out radiculopathy, possibly of C5-C6.  A neurological 
consultation in August 1997 
cited the veteran's complaints of pain in the back of the 
neck radiating into the left shoulder and left hand and 
associated with numbness and tingling of the first three 
fingers of the left hand.  Examination revealed decreased 
muscle strength of 4/5 at the shoulder and elbow on the left 
side, as opposed to 5/5 on the right.  The assessment was 
left radiculopathy, C5-C6 or C6-C7.  X-rays in September 1997 
disclosed disc space narrowing and disc disease at C5-C6, 
with involvement of the intervertebral foramina on the right 
and probably on the left.  An MRI scan in October 1997 
revealed degenerative changes and disc desiccation at C5-6 
with posterior osteophytes compressing the thecal sac to 
approximately 8 mm. in anteroposterior diameter; and mild 
foraminal narrowing, bilaterally, at C5-6 and at C6-7 on the 
right.  

On VA outpatient neurological consultation in October 1997, 
the veteran complained of left arm weakness and loss of 
coordination, as well as neck pain with radiation into his 
left arm, with very prominent tingling and paresthesias 
extending into his thumb, index and middle fingers.  
Examination revealed diminished sensation to pinprick and 
light touch in the area of the C6 and C7 dermatomes, left arm 
tingling, and diminished reflexes in the biceps.  The 
diagnosis was left C6 radiculopathy secondary to degenerative 
disc disease, with possibly some component of C7 
radiculopathy.  It was recommended that the veteran undergo 
an anterior cervical discectomy fusion, C5-C6, and possibly 
of C7 as well.  Records dated in November 1997 show that the 
veteran was informed of the MRI findings of degenerative 
changes and disc desiccation at C5-6 with posterior 
osteophytes compressing the thecal sac to approximately 8 mm. 
in anteroposterior diameter; and mild foraminal narrowing, 
bilaterally, at C5-6 and at C6-7 on the right, and notified 
of the recommendation that he undergo anterior cervical 
discectomy fusion, C5-C6, and possibly C7, and that such a 
procedure might alleviate his symptoms.  The diagnosis was 
left C6 radiculopathy secondary to degenerative disc disease.  

The Board finds that the medical evidence outlined above for 
the period from May 1996 to November 1997 provides clinical, 
radiological, and electrodiagnostic evidence consistent with 
and confirming the symptomatology reported by the veteran at 
his September 3, 1996 personal hearing, including diminished 
muscle strength in the left shoulder and elbow; diminished 
sensation to pinprick and light touch in the area of the C6 
and C7 dermatomes; diminished reflexes in the biceps and left 
arm tingling; disc space narrowing and disc disease at C5-C6, 
with involvement of the intervertebral foramina on the right 
and probably on the left; degenerative changes and disc 
desiccation at C5-6 with posterior osteophytes compressing 
the thecal sac to approximately 8 mm. in anteroposterior 
diameter; and mild foraminal narrowing, bilaterally, at C5-6 
and at C6-7 on the right.  

Based upon the foregoing, it is the determination of the 
Board that the veteran's intervertebral disc disease of the 
cervical spine with left arm cervical radiculopathy warrants 
assignment of an increased rating of 40 percent, effective 
September 3, 1996, the date of the veteran's testimony 
describing symptoms consistent with the subsequent findings 
on examination.  The Board finds that the manifestations of 
the veteran's intervertebral disc disease of the cervical 
spine with left arm cervical radiculopathy are shown to be 
severe as of that date, to include recurring attacks of pain 
with only intermittent relief, and to require anterior 
cervical discectomy fusion for alleviation of pain and 
neurological manifestations.  

The Board further finds that the report of VA orthopedic 
examination in June 1998 revealed that the range of motion of 
the cervical spine was to 20 degrees on flexion and 10 
degrees on extension, with complaints of pain on flexion and 
extension; rotation was to 60 degrees on the left and to 45 
degrees on the right; and lateral bending was to 40 degrees 
on the left and 20 degrees on the right.  The examiner stated 
that the veteran had continuous neck pain posteriorly, 
numbness and tingling in his left index and middle fingers, 
as well as pain in the rear of his neck with any neck 
movements, and persistent left arm aching.  Upper extremity 
deep tendon reflexes, biceps and triceps, were symmetrical 
and rated as 1/4, bilaterally, and sensation was reported as 
normal in hands and forearms, bilaterally.  MRI studies of 
the cervical spine revealed posterior osteophyte spurring 
encroaching on the spinal canal at C5-6 and to a lesser 
degree at C6-7 and C7-T1, and disc space narrowing with 
degenerative disc disease.  The orthopedic diagnosis was left 
arm cervical radiculopathy.  

A June 11, 1998 report of VA neurological examination 
reviewed and summarized the veteran's postservice history of 
treatment for neck pain, left arm pain, and headaches, and 
cited findings of weakness on neurological consult in August 
1997, and reduced sensation in the left arm on another 
neurological consultation in October 1997.  Examination 
revealed, in pertinent part, that the veteran resisted 
passive movement and abduction of the left upper extremity; 
that the biceps and brachioradialis reflexes were 2+ on the 
right but absent on the left, while the triceps reflex was 
2+, bilaterally; and that cervical flexion was performed to 
10 degrees; extension was almost nonexistent and not 
attempted secondary to complaints of pain; lateral bending 
was to 10 degrees on the left and 20 degrees on the right; 
and rotation was to 10 degrees on the left and 20 degrees on 
the right, with all movements less than expected and limited 
by the veteran's complaints of pain.  The examiner stated 
that the absence of the biceps and brachioradialis reflexes 
was consistent with impairment of the spinal cord function at 
the level of the entry zone of the roots related to the 
reflexes at C5 and C6, i.e., the biceps and brachioradialis 
reflexes.  He further stated that the distribution of the 
paresthesias in the veteran's upper left arm was appropriate 
to the C5-C6 segment of the cervical spine.  Further, he 
indicated that the data obtained on examination indicated 
disease in the upper cervical region.  X-rays revealed 
conspicuous narrowing of the disc space at C5-6; sclerosis of 
adjacent surfaces at that joint, anterior and posterior 
osteophytes; a narrowed bony canal at C5-6, indicative of 
secondary stenosis of the cervical canal at that level; and 
loss of height of the vertebral bodies at C5 and C6, with all 
movement in the cervical spine occurring above and below the 
C5-6 articulation.  

The examiner stated that those findings were consistent with 
an old ruptured disc which had undergone calcification and 
evoked a bony reaction which resulted in narrowing of the 
spinal canal.  He further expressed the opinion that the 
overwhelming probability was that the veteran has suffered 
intervertebral disc disease at the C5-6 level since he was 19 
years old which has evolved over the course of time and is 
consistent with an old ruptured disc which has undergone 
calcification and provoked a bony reaction around the disc to 
produce minor compromise of cord function at C5-6, with 
readily detectable physical signs.  The correct diagnosis was 
stated as traumatic arthropathy of the articulation of the 
5th and 6th cervical vertebrae with degeneration and 
herniation of the intervertebral disc.  He stated that the 
veteran's radiological findings and clinical signs were 
consistent with his complaints.  It was further stated that 
the veteran's headaches were secondary to his disturbance of 
cervical joint function.  The examiner stated that loss of 
strength and fatigability could not be estimated in a 
clinical setting, although it was entirely possible that 
sustained physical work would demonstrate weakness of one or 
more of the muscles enervated by the 5th or 6th, or both, 
cervical segments, and that such was not uncommon.  While 
there was currently no evidence of incoordination, the 
examiner expected that such would become evident in the form 
of protection of the individual against additional discomfort 
during a period that the veteran was suffering pain.  He 
further stated that it would be impossible to make an 
estimate as to industrial disability.  The examiner stated 
that the veteran's neck would not provide any limitation of 
his industrial functioning because he was employed in desk 
work, rather than work requiring exertion.  

The Board rejects the assertion that the manifestations of 
intervertebral disc disease described above would result in 
no more than 15 percent occupational disability, or cause no 
impairment of the veteran's functioning because he is 
employed in desk work.  The record shows that private and VA 
health care providers have found that the veteran experiences 
constant cervical pain, worsening on any motion of the head, 
and pain and neurological symptomatology involving pain, 
numbness, and tingling in the left arm from the shoulder to 
the thumb, index, and middle finger of his left hand.  The 
Board further attaches significant weight to the neurological 
and neurosurgical consultations of August and October 1997 
which disclosed weakness and diminished sensation to pinprick 
and light touch in the left arm, and determined that the 
veteran's only appropriate remedy was to undergo anterior 
cervical discectomy fusion(s).  The Board is of the 
impression that the objective medical evidence of record is 
more reliable than the opinions expressed by the most recent 
VA examiners, and that rating functions are within the 
province of the RO rating boards and this Board.  

The Board concludes that an increased rating of 60 percent 
for intervertebral disc syndrome with left arm cervical 
radiculopathy is warranted, effective June 11, 1998, the date 
that the increase in the veteran's cervical disability became 
factually ascertainaable.

In its determinations, the Board has assigned increased 
ratings in accordance with 38 U.S.C. 5110(a) and 5110(b)(2) 
and  38 C.F.R. § 3.400(o)(2) (1999), providing that the 
effective date for an evaluation and award of disability 
compensation based on an a claim for an increase of 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within 1 year from such 
date otherwise, date of receipt of claim.  The Board finds 
that the veteran filed a timely appeal of the initial rating 
assigned for his cervical disability, and that he has 
continuously pursued that appeal since the assignment of that 
initial rating.  


ORDER

Entitlement to a rating in excess of  30 percent for major 
depression is denied.


Entitlement to a rating in excess of  10 percent for service-
connected chronic cervical strain with traumatic arthritic 
changes and headaches prior to February 29, 1996, is denied.  

Entitlement to an increased rating of 20 percent for service-
connected intervertebral disc syndrome of the cervical spine 
with left arm cervical radiculopathy is granted, effective 
February 29, 1996, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to an increased rating of 40 percent for service-
connected intervertebral disc syndrome of the cervical spine 
with left arm cervical radiculopathy is granted, effective 
September 3, 1996, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to an increased rating of 60 percent for service-
connected intervertebral disc syndrome of the cervical spine 
with left arm cervical radiculopathy is granted, effective 
June 11, 1998, subject to controlling regulations governing 
the payment of monetary benefits.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

